In order to sustain this action, it must be proved that the plaintiff lost his election by the report; one, two, or even ten votes might not have occasioned the loss of the election.
In relation to the loss of the plaintiff's election, he ought not to complain to a court of justice. The nature of our government is such that every citizen ought to be free to canvass the virtues, vices, and talents of any candidate for office, nor for any thing that is said on such occasions ought an action to lie. POWEL, J., was inclined to think that the words were actionable in themselves without a perquod. The nature of our government will not authorize any man, under any circumstances, to slander the reputation of another.